Citation Nr: 1610773	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the whole body.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical and thoracic spine, to include as secondary to arthritis of the whole body.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserve with a period of active duty for training (ACUTRA) from August 1957 to February 1958.  The record reflects that he had additional periods of unverified ACDUTRA service prior to completion of service in November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from May 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in January 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's January 2015 remand directed that any outstanding  Reserve service treatment and personnel records be obtained, including treatment records from 1961 from the Kimbrough Army Hospital at Fort Meade.  The AOJ was directed to conduct any other development, including contacting any other government records repositories that may have the Veteran's Reserve service treatment records and service personnel records.  The remand also directed that verification of the Veteran's periods of ACDUTRA and INCADUTRA service should be obtained.  Following this development, the AOJ was then directed to obtain VA examinations with medical opinions regarding the etiology of the Veteran's claimed arthritis of the whole body and DDD of the cervical and thoracic spine.   

The claims file reflects that the Appeals Management Center (AMC) made a request to the National Personnel Records Center (NPRC) for the Veteran's service treatment and personnel records in March 2015.  The AMC also requested the Veteran's service treatment records from the Records Management Center (RMC) in March 2015, and the National Archives and Records Administration (NARA) in April 2015.  The request to NARA also included a request for verification of the Veteran's specific periods of ACDUTRA and INACDUTRA with the Army Reserve.  

The Veteran's service personnel records have been obtained and have been associated with the claims file.  VA examinations were also conducted in May 2015 and October 2015.  A response from the RMC was obtained in April 2015, where they indicated that they were unable to locate the Veteran's service treatment records and "FLAGGED" their filing system in the event the folder is found in the future.  A response from NARA was also received in April 2015, where it was indicated that Army Reserve and National Guard personnel and medical files were in the custody of the U.S. Army Human Resources Command.  A GSA Standard Form 180 was provided and it was indicated that the form should be completed in order to request the records.  The service personnel records indicate that requests to other sources had been made in the past, but there is no indication that the U.S. Army Human Resources Command was contacted.  There is also no indication in the claims file that there was any follow-up to the April 2015 NARA letter.  The RO then sent a letter to the Veteran in December 2015, and advised him that his treatment records from 1961 from Kimbrough Army Hospital at Fort Meade were unavailable for review.  While indicating that all efforts to obtain records have been exhausted, the RO included the March 2015 request and April 2015 response from the RMC, but did not discuss the request and response from NARA.  In addition, no specific request was made for any medical records from the Army Hospital at Fort Meade.  As such, on remand, the AOJ should conduct further action to obtain any additional Reserve service treatment records, including any 1961 Reserve treatment records.  

In addition, the Veteran's specific periods of ACDUTRA and INACDUTRA with the Army Reserve were never verified, so such should also be completed on remand.  

Additionally, while on remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including all  periods of ACDUTRA or INACDUTRA.

2.  Contact the U.S. Army Human Resources Command and take all steps to obtain all of the Veteran's Reserve service treatment records from his service with the U.S. Army Reserve, including from 1961.  Document for the record all actions taken.

3.  Request from the base hospital and dispensary at Fort Meade (Kimbrough Army Hospital) all records of the Veteran's treatment, including from 1961.  Document for the record all actions taken.

4.  Obtain any updated VA treatment records from the Huntington  VAMC, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period from March 2015.

5.  After undertaking any other development deemed appropriate (including obtaining any additional medical opinions if additional Reserve treatment records are obtained), the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

